328 S.W.3d 320 (2010)
Elise MOORE and Curtis Moore, Appellants,
v.
Joette KORTH, Respondent.
No. ED 94455.
Missouri Court of Appeals, Eastern District, Division Four.
October 19, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 23, 2010.
Application for Transfer Denied January 25, 2011.
G. Michael Flotte, Florissant, MO, for Appellants.
*321 Roy D. Mueller, Jr., St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Plaintiffs, Elise Moore and Curtis Moore, appeal from the judgment dismissing their action for personal injuries incurred by Elise Moore and loss of consortium for Curtis Moore against Defendant, Joette Korth. Plaintiffs assert the trial court erred in dismissing their action because it failed "to distinguish between a boiler plate dismissal memorandum and a dismissal memorandum coupled with a request for a specific discretionary ruling from the trial judge prior to dismissal." Plaintiffs also contend the trial court erred in effectively treating the motion to dismiss as a motion for summary judgment without giving notice and an opportunity to produce evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).